DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites a double semicolon in line 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochstetler et al. US 2015/0270155.

    PNG
    media_image1.png
    389
    498
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    316
    351
    media_image2.png
    Greyscale


Hochstetler discloses an accommodating device capable of being used as a substrate support, comprising: a body (1) having a center; a support surface (6) on the body configured to at least partially support a substrate (3); a first angled wall (13’’) that extends upward and radially outward from the support surface; a first upper surface (11) disposed above the support surface; a second angled wall (7) that extends upward and radially outward from the first upper surface, the first upper surface extending between the first angled wall and the second angled wall; and a second upper surface (5) extending from the second angled wall, the second upper surface being disposed above the first upper surface.
As for claim 2, Hochstetler discloses wherein the support surface, the first angled wall, the first upper surface, the second angled wall, and the second upper surface are integrally formed with the body.
As for claim 3, Hochstetler discloses wherein the first upper surface and the second upper surface are parallel to the support surface.
As for claim 4, Hochstetler discloses wherein the second upper surface extends from the second angled wall and to an outer periphery (outer edge) of the body.
As for claim 5, Hochstetler discloses wherein the first angled wall begins at a first distance from the center of the body (see Fig. 4a), the second angled wall beings at a second distance from the center of the body (see Fig. 4a), and a difference between the second distance and the first distance defines a first step width (B) of the first angled wall and the first upper surface.
As for claim 7, Hochstetler discloses wherein the first angled wall angles upward and radially outward at a first angle (90 degrees), and the second angled wall angles upward and radially outward at a second angle that is smaller than the first angle (less than 90 degrees).
As for claim 8, Hochstetler discloses wherein the first angle is within a range of 30 degrees to 90 degrees, and the second angle is within a range of 5 degrees to 60 degrees (¶0038, see Fig. 4B).
Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2010/0059181.

    PNG
    media_image3.png
    521
    662
    media_image3.png
    Greyscale

Lee discloses a substrate support comprising: a body having a center; a support surface on the body configured to at least partially support a substrate; a first angled sidewall that extends upward and radially outward; a first upper surface disposed above the support surface; a second angled sidewall that extends downward and radially outward; and a second upper surface disposed below the first upper surface.
As for claim 11, Lee discloses wherein the support surface, the first angled sidewall, the first upper surface, the second angled sidewall, and the second upper surface are integrally formed with the body.
As for claim 12, Lee discloses wherein a first radius transitions the support surface to the first angled sidewall; a second radius transitions the first angled sidewall to the first upper surface; a third radius transitions the first upper surface to the second angled sidewall; a fourth radius transitions the second angled sidewall to the second upper surface; and the second upper surface extends from the fourth radius to an outer periphery (outer edge) of the body.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. US 2017/0040198.


    PNG
    media_image4.png
    276
    448
    media_image4.png
    Greyscale

Lin discloses a substrate support comprising: a body (460) having a center; a support surface (461) on the body configured to at least partially support a substrate (121); a protrusion (462) that protrudes from the support surface, the protrusion comprising: a first angled wall that extends upward and radially outward from the support surface; a first top surface; and a rear wall, the first top surface extending from the first angled wall to the rear wall; and an edge ring (464) disposed outside of the protrusion and at a gap (D1) from the rear wall of the protrusion.
As for claim 17, Lin discloses wherein the support surface and the protrusion are integrally formed (same material Fig. 4b) and the edge ring is separable from the body (different material, Fig. 4b).
As for claim 18, Lin discloses wherein the first angled wall of the protrusion extends upward and radially outward at a first angle; and the edge ring comprises: a front surface, a first angled wall  that extends from the front surface upward and radially outward at a second angle that is smaller than the first angle, a top surface, an outer wall, the top surface extending from the first angled wall to the outer wall; and a bottom surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochstetler et al. US 2015/0270155.
As for claims 6 and 9, Hochstetler discloses wherein the first upper surface is disposed above the support surface by a first distance (H3) and the second upper surface is disposed above the support surface by a second distance (D), but does not specify wherein the first step width is defined by a ratio of the first step width relative to the first distance, and the ratio is 0.3 or less or wherein the first distance is within a range of 0.005 in to 0.05 in, and the second distance is within a range of 0.05in to 0.5in.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the dimensions to the claimed ranges and/or ratios as one of ordinary skill in the art would have expected them to perform the same function equally well.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2010/0059181.
As for claims 13-15, Lee discloses wherein the first upper surface is a first distance above the support surface and the second upper surface is a second distance above the support surface.  However, Lee does not specify wherein the second radius is larger than the first radius and the third radius; the third radius is smaller than the first radius and the first distance is within a range of 0.015in to 0.5in.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the dimensions to the claimed ranges and/or radius as one of ordinary skill in the art would have expected them to perform the same function equally well.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2017/0040198.
As for claims 19 and 20, Lin discloses wherein the first and second angle or less than 90 degrees and  the first angled wall of the protrusion is disposed at a first distance from the center of the body, the front surface of the edge ring is disposed at a second distance from the center of the body, but does not specify wherein the second angle is between 5 degrees to 20 degrees and the second distance is defined by a ratio of the second distance relative to the first distance, and the ratio is within a range of 1 to 1.2.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the dimensions to the claimed ranges and/or angles as one of ordinary skill in the art would have expected them to perform the same function equally well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723